Citation Nr: 0409156	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-12 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a non-service-connected pension, including on 
an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for a non-service-
connected pension, including on an extra-schedular basis.

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board in his September 2002 VA Form 9, Appeal to 
the Board.  He was unable, however, to attend the scheduled 
hearing, as indicated in the March 2004 brief filed on his 
behalf.  He has not asked to reschedule his hearing.  
Therefore, his request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2003).

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's December 2000 claim.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the RO did not send a VCAA letter to the 
veteran, even though the VCAA took effect prior to the filing 
of his December 2000 claim.  Moreover, no other document, 
including the post-VCAA April 2001 rating decision, July 2002 
statement of the case (SOC), April 2003 supplemental SOC 
(SSOC), and September 2003 SSOC, listed the VCAA or its 
implementing regulations, or otherwise made reference to 
these provisions.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements).  The RO did 
discuss the veteran's rights in the VA claims process in its 
May 2002 letter in response to his April 2002 notice of 
disagreement (NOD), but did not specifically mention the VCAA 
or its application to his particular case.  The RO thus did 
not fulfill its duty to notify him under the VCAA and the 
case must therefore be remanded for such notification.

The veteran has claimed numerous disabilities as the basis 
for his non-service-connected pension.  These include 
Hepatitis C, degenerative disc disease, herniated discs with 
sciatic pain in both hips, knee swelling and pain due to 
arthroscopic surgery, pain and numbness in the right foot, 
and assorted psychiatric disorders.  The SOC and SSOCs 
reflect that, for rating purposes, he was assigned an 
evaluation of 10 percent for the degenerative changes of his 
lumbosacral spine, 10 percent for osteopenia of his right 
knee, 10 percent for Hepatitis C, and 10 percent for a Hallux 
Valgus deformity of his right great toe.

The veteran had a March 2001 VA examination, which diagnosed 
him with Hepatitis C, chronic right knee pain due to torn 
cartilage, and chronic low back pain of indeterminate 
etiology.  He also had a November 2000 VA examination that 
focused on his mental status.  The SOC and SSOCs indicate 
that he failed to report for a scheduled January 2002 VA 
examination, which was to be general in nature as well to 
evaluate his liver, gallbladder, and pancreas.  He, in his 
September 2002 VA Form 9 and elsewhere, has indicated that he 
did in fact report for this examination.  In these 
circumstances, new VA examinations should be scheduled.  He 
is hereby advised, though, that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of his claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization and death of an immediate family 
member.  Id.

A new examination is also necessary for the veteran's 
disabilities of the spine, as new regulations have taken 
effect during the pendency of his claim.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning any of his claimed 
disabilities.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since March 2001, including, but not 
limited to, any additional treatment he 
has received relating to any of his 
claimed disabilities at the Buffalo, New 
York, VA Medical Center (VAMC).  Any 
records obtained should be associated 
with the other evidence in the claims 
file.



3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his claimed 
disabilities since June 1999, including, 
but not limited to, those of the 
Williamsville (New York) GI Associates 
and Sisters of Charity Hospital of 
Buffalo, New York, including its Pathways 
and Family Health Clinics.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies, other than those 
already in the claims file.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional records have 
been obtained, schedule the veteran for 
all appropriate VA medical examinations.  
These should include examinations 
relating to his Hepatitis C, psychiatric 
disorders, toe disorder, knee disorder, 
and disorders of the spine.

For each examination, the claims folder 
is to be made available to the examiner, 
and the examiner should be asked to 
indicate that he or she reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

As to any examination performed relating 
to a disorder for which the regulations 
have changed since the veteran filed his 
claim, including disorders of the spine, 
the examiner should be asked to evaluate 
the disorder under both the old and new 
criteria.

5.  Then readjudicate the claim.  If it 
continues to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  He the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


